Citation Nr: 1410542	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  11-05 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1993 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a back disorder and entitlement to TDIU.  The Veteran timely appealed that decision.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in January 2014; a transcript of that hearing is associated with the claims file.

The Board has split the back disability issue into two separate claims for cervical and lumbar spine disorders in order to facilitate more orderly and accurate adjudication of the Veteran's claims, as noted in the January 2014 hearing transcript.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA examination of his lumbar spine in August 2009; the Veteran's cervical spine was not examined at that time.  In that examination, the examiner essentially opined that the Veteran's lumbar spine disorder was not related to military service, stating:

There is one episode of low back pain noted in the [service treatment records] in July 1994.  No evidence of chronicity.  No mention of back problem in the Separation physical later in 1994.  [Doctor] notes indicate Veteran stated he hurt his back in 2008.  Unable to connect the incident in 1994 to present back problems without speculation.

The Board finds this opinion to be inadequate because it does not address the cervical spine at all and is speculative in nature.  Accordingly, the Board finds that a new VA examination is necessary and the lumbar and cervical spine claims are therefore remanded at this time.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

With regards to the TDIU issue, such is inextricably intertwined with the remanded cervical and lumbar spine claims.  It is therefore also remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Salisbury and Winston-Salem VA Medical Centers, or any other VA medical facility that may have treated the Veteran, which are not of record and associate those documents with the claims file.  If no such records exist for either of the two noted facilities, such should be noted in the claims file and the Veteran so informed.


2.  Ask the Veteran to identify any private treatment that he may have had for his lumbar and cervical spine disorders, which is not already of record, to include any ongoing treatment with the providers that the Veteran has already identified in the claims file.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA orthopedic examination in order to determine the nature and etiology of any lumbar and/or cervical spine disorders.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the result reported in detail.

After review of the claims file and examination of the Veteran, the examiner should identify any lumbar and cervical spine disorders found, to include any arthritic conditions thereof.

The examiner should then opine whether any lumbar and cervical spine disorders found more likely, less likely or at least as likely as not (50 percent or greater probability) began in or are otherwise the result of military service, to include the alleged lifting injury in 1994.  

The examiner should specifically address the Veteran's service treatment records which document an instance of low back pain in July 1994, as well as a report of recurrent back pain in the past medical history form associated with his September 1994 separation examination.  The examiner should also address Dr. E.R.'s March 2010 letter, the August 2009 VA examination, as well as the Veteran's lay statements regarding symptomatology during service and continuity of symptomatology after discharge from service in written statements and in his January 2014 oral testimony, in his/her opinion.

If either the lumbar or cervical spine disorders are found to be related to military service, the examiner should then also opine whether the nonservice-connected disorder is more likely, less likely, or at least as likely as not caused by or due to the disorder found to be related to service.  

Also, the examiner should additionally opine whether the nonservice-connected disorder is aggravated (i.e., permanently worsened beyond the normal progression of that disease) by the disorder found to be related to service.  

Finally, if either or both the Veteran's spinal claims are found to be service connected, the examiner should opine whether those service-connected disabilities preclude substantially gainful employment.  The examiner should address the Veteran's statements, employer information forms of record, as well as the Social Security Administration records in the claims file, in his/her opinion.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for lumbar and cervical spine disorders and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


